DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed May 27, 2010, requesting that the Complaint be dismissed.
In its Motion to Dismiss, Defendant alleged that Plaintiff failed to show that it was "`aggrieved' within the meaning of ORS 305.275 because plaintiff has not requested a reduction in real market value which will result in any reduction in tax payable by plaintiff for the year in question. Kaady v. DOR,15 Or. Tax 124 (2000)." Defendant attached Tax and Compression Worksheets to its Motion to Dismiss.
A case management conference was held on July 21, 2010. Michael McKenna (McKenna) appeared on behalf of Plaintiff. Ron Rodwick and Richard Sanderman appeared on behalf of Defendant. McKenna agreed that the real market values Plaintiff requests in its Complaint will not result in a reduction in property taxes assessed and paid for the tax year 2009-10. The court explained that, given its prior holdings and Plaintiffs admission that there would be no reduction in the property tax assessment for the tax year 2009-10, Defendant's Motion to Dismiss is granted. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Presiding Magistrate Jill A.Tanner on July 26, 2010. The court filed and entered this Decisionon July 26, 2010.